 In the Matter Of INTERNATIONAL HARVESTER COMPANY, EMPLOYERandSAM MARCHESE, PETITIONERandINTERNATIONAL ASSOCIATION OFMACHINISTS, UNIONCase No. 16-RD-9.-DecidedApril 23, 1948Messrs. Frank B. SchwarerandR. F. Graham,both of Chicago, Ill.,andMr. C.T. Helin,of Houston, Tex., for the Employer.Mr. Sam Marchese,of Houston,Tex., for the Petitioner.Mr. L. M. Fagan,of FortWorth,Tex., andMr. J. W.Ray,of Hous-ton, Tex., for the Union.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Houston,Texas, on January 28, 1948, before Charles Y. Latimer, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERInternationalHarvester Company is a New Jersey Corporationwhose general offices are located in Chicago, Illinois. It is engaged inthe manufacture of trucks, farm equipment, refrigeration, and indus-trial power equipment in several States, and operates branch housesand distributing points for its products in most of the States of theUnion. Its branch house, located in Houston, Texas, which alone isinvolved here, serves as a sales outlet for the Employer's productswhich are shipped to the Houston branch from the Employer's plantsoutside the State.In the past year sales at the Houston branchexceeded one million dollars.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection kith this case to a three-man panel consisting of the undersignedBoard Members[Houston, Murdock,and Gray].77 N. L. R. B , No. 45.325788886-49-vol 77-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE PARTIES INVOLVEDThe Petitioner, an employee of the Employer, asserts that the Unionis no longer the representative of the Employer's employees as definedin Section 9 (a) of the Act.The Union, a labor organization, was established on October 5,1945, as the exclusive bargaining representative of the Employer'semployees as a result of a consent election.III.THE QUESTION CONCERNING REPRESENTATIONOn October 5, 1945, as noted above, the Union became the exclusiverepresentative of the Employer's employees as a result of a consentelection.On December 4, 1945, the Employer executed an agreementwith the Union for the term of 1 year, with provision for renewal fromyear to year thereafter unless notice to terminate or modify was givenby either party at least 30 days prior to the terminal date of thecontract.Neither party gave notice in 1946, and the contract wasautomatically renewed for another year.On October 3, 1947, andagain on November 4, 1947, the Union notified the Employer of itsdesire to renegotiate the contract.Under the terms of the contractthese notices automatically extended the life of the contract 60 daysbeyond the terminal date unless a new agreement was reached sooner.No agreement on the terms of a new contract was reached between theEmployer and the Union, and on November 28, 1947, the, Petitionerfiled the instant petition to decertify the Union.The Union contendsthat its contract of December 4, 1945, as extended, is a bar to the instantproceeding.We find, however, that the petition was timely filed, andthe contract is therefore not a bar.2We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. TILE APPROPRIATE UNITThe Petitioner and the Employer contend that the appropriate unitis properly defined in the contract of December 4, 1945, as consistingof all mechanics, helpers, and apprentices, but excluding office andclerical employees, parts department employees, the service stationforeman, and the service station assistant foreman, all other super-visors, and all other employees of the Employer's Houston, Texas,branch.The Union agrees with this definition except that it wishes2Matter of Drewrys Limited U.S A Inc., 74N.L. R. B. 31.The Union's contention that the contract remains in effect until one of the parties givesnotice toterminateiswithout merit inasmuch as the effect might be to prolong thecontract indefinitely. INTERNATIONAL HARVESTER COMPANY327to include the janitors working in the Employer's motor truck serviceshop.These janitors work in the same room, under the same super-vision, and under the same working conditions as the employees cov-ered by the contract unit.Their duties, however, are janitorial, andare unrelated to those of the employees covered by the contract init.There are janitors in other departments of the Employer's Houston,Texas, plant whom the Union does not seek to represent. Inasmuchas the janitors do not have the same interests as the mechanics, andwere excluded from the unit as defined in the consent election and inthe contract between the Employer and the Union,3 the janitors willbe excluded from the unit.We find that all mechanics, helpers, and apprentices of the Em-ployer'sHouston, Texas, branch, excluding office and clerical em-ployees, parts department employees, the service station foreman, theservice station assistant foreman, all other supervisors, guards, andprofessional employees, as defined in the amended Act, and all otheremployees of the Employer's Houston, Texas, branch, constitute a unitappropriate for collective bargaining within the meaning of Section9 (b) of the Act.4DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with International Harvester Com-pany, Houston, Texas, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of thiselection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to berepresented by International Association of Machinists, for the pur-poses of collective bargaining.'Matter of The Ellis Canning Company,67 N. L. R. B. 384;Matter of Union IronWorks,67 N L. R B772;Matter of Fairbanks,Morse &Co,66 N L R B 673.4This is virtually the same unit as that defined in the collective bargaining agreementbetween the Union and the Employer.The description of the unit has been changedslightly to conform with the provisions of the amended Act,